Exhibit 10.18
PERFORMANCE UNIT AWARD AGREEMENT
UNDER
SAIA, INC.’S
AMENDED AND RESTATED 2003 OMNIBUS INCENTIVE PLAN
     THIS AWARD AGREEMENT is made and entered into as of February 2, 2010 (the
“Date of Grant”), by and between Saia, Inc. (the “Company”), and
[                    ] (“Employee”).
WITNESSETH:
     WHEREAS, the Board of Directors of the Company (the “Board of Directors”)
has adopted and the stockholders of the Company have approved the Company’s
Amended and Restated 2003 Omnibus Incentive Plan (the “Plan”), pursuant to which
performance unit awards may be granted to employees of the Company and its
subsidiaries; and
     WHEREAS, the Company desires to grant to Employee a performance unit award
under the terms of the Plan.
     NOW, THEREFORE, pursuant to the Plan, the Company and Employee agree as
follows:
1. Grant of Award. Pursuant to action of the Committee (as hereinafter defined),
the Company grants to Employee the performance unit award described in this
Award Agreement (the “Award” or “Performance Unit Award”).
2. Award Subject to Plan. This Award is granted under and is expressly subject
to all the terms and provisions of the Plan, which terms are incorporated herein
by reference. The committee referred to in Section 3 of the Plan (“Committee”)
has been appointed by the Board of Directors, and designated by it, as the
Committee to make awards.
3. Performance Period. The performance period for the Performance Unit Award is
the three (3) year period commencing January 1, 2010 and ending December 31,
2012 (the “Performance Period”).
4. Performance Unit Award.
     (a) General. Employee’s Performance Unit Award opportunity for the
Performance Period is the right to receive from 0% to 200% of ___shares of the
common stock, par value $0.001 per share, of the Company (the “Target
Incentive”).
     (b) Amount of Target Incentive Payable to Employee for the Performance
Period. The amount of the Target Incentive payable to Employee for the
Performance Period will be based upon the percentile rank of the Company’s
“Total Stockholder Return” (as defined in Section 5 below) relative to the “Peer
Companies’” (as defined in Section 6 below) Total Stockholders Return over the
Performance Period, as follows:

 



--------------------------------------------------------------------------------



 



      If the Company’s Total Stockholder Return   Then the Percentage of Target
Over The Performance Period As Compared   Incentive to Peer Companies   Payable
to Employee is Is at the 75th percentile or higher   200% Is at the 50th
percentile   100% Is at the 25th percentile   25% Is below the 25th percentile  
0%

At the end of the Performance Period, the percentile rank of the Company’s Total
Stockholder Return will be calculated. Any Peer Company that is no longer
publicly traded shall be excluded from this calculation. The payout associated
with the Company’s percentile rank will be based on the chart above with payouts
interpolated for performance between the 25th and 50th percentile and the 50th
and 75th percentile. Notwithstanding the foregoing, no Performance Unit Award
shall be payable unless the Company has positive Total Stockholder Return for
the Performance Period. In no event will the Committee have discretion to
increase the amounts payable hereunder.
(c) Payment of Performance Unit Award for the Performance Period. Subject to
early termination of this Award Agreement pursuant to Section 7 or Section 8
below, as soon as practicable following the end of the Performance Period and
the determination of the Company’s Total Stockholder Return as compared to the
Total Stockholder Return of the Peer Companies over the Performance Period, and
in any event, no later than 2 1/2 months after the end of the Performance
Period, the Company will deliver to Employee certificate(s) evidencing the
shares of common stock of the Company representing the percentage of the Target
Incentive earned by Employee hereunder, if any, as determined pursuant to
Section 4(b) above. Prior to the issuance to Employee of certificate(s) for
shares of common stock earned under this Agreement, if any, Employee shall have
no rights as a stockholder of the Company (including without limitation, the
right to payment of dividends or the right to vote) with respect to shares
represented by the Performance Unit Award. Notwithstanding anything else to the
contrary provided herein, the Company shall not be obligated to issue any
certificate representing the shares to be delivered pursuant to this Agreement,
unless and until the Company is advised by its counsel that the issuance and
delivery of such certificate is in compliance with applicable laws and
regulations.
5. Total Stockholder Return. Total Stockholder Return with respect to the
Company and each Peer Company means the increase (if any) in the fair market
value of common stock of the Company and such Peer Company, assuming
reinvestment of dividends, over the Performance Period. The measurement of
change in fair market value over the Performance Period shall be based on the
average closing prices of the common stock for the last 60 trading days
preceding January 1, 2010 and the last 60 trading days preceding the end of the
Performance Period, assuming reinvestment of dividends in common stock.
6. Peer Companies. The Peer Companies are the following: Airtransport Services
Group, Arkansas Best Corp., Celadon Group Inc., CH Robinson Worldwide, Inc.,
CNF, Inc., Covenant Transport, Inc., EGL Inc., FEDEX Corp., Forward Air Corp.,
Frozen Food Express Industries, Genesee & Wyoming, Inc., Heartland Express,
Inc., Horizon Lines, Inc., Hub Group, Inc., J. B. Hunt Transport Svcs., Inc.,
Kansas City Southern, Kirby Corporation, Knight Transportation, Inc.,

2



--------------------------------------------------------------------------------



 



Landstar Systems, Inc., Marten Transport, Ltd., Old Dominion Freight Line, Inc.,
Pacer International, Inc., P.A.M. Transportation, Inc., Patriot Transportation
Holdings, Inc., Quality Distribution, Inc., Ryder System Inc., United Parcel
Services, Inc., Universal Truckload Services, USA Truck Inc., US Xpress
Enterprises, Inc., UTI Worldwide Inc., Vitran Corporation, Werner Enterprises,
Inc. and YRC Worldwide, Inc.
7. Termination of Employment.
     (a) Except as set forth in subsection (b), this Award Agreement will
terminate and be of no further force or effect on the date that Employee is no
longer employed by the Company or any of its subsidiaries, if such termination
is a voluntary termination or an involuntary termination for Cause (as defined
in the Plan). If the Employee is involuntarily terminated other than for Cause
(as defined in the Plan), or terminates employment due to death, Total
Disability (as defined in the Plan) or retirement (the determination of which
shall be made in the sole discretion of the Committee), after completing at
least 50% of the Performance Period, Employee shall be entitled to a pro rata
portion of the Performance Unit Award determined pursuant to Section 4(b) above,
payable in accordance with the terms of Section 4(c).
     (b) Employee will be entitled to receive any Performance Unit Award payable
under Section 4 of this Award Agreement if Employee’s employment terminates
after the Performance Period but before Employee’s receipt of such Performance
Unit Award payment for the Performance Period, except in the event of a
termination for Cause in which case no Award shall be payable.
8. Change of Control. In the event of a Change in Control (as defined in the
Plan) of the Company, then upon the effectiveness of such Change in Control,
this Award Agreement will terminate and be of no further force and effect and
the Employee shall receive the percentage of the Target Incentive based on Total
Stockholder Return calculated as of the date of such Change in Control, prorated
to reflect the actual number of months of service from the Date of Grant to the
date of such Change in Control. Contemporaneously with the Change of Control,
the Company will deliver to Employee certificate(s) evidencing the shares of
common stock of the Company representing the percentage of the Target Incentive
earned by Employee hereunder, if any.
9. Forfeiture. If the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company, as a result of misconduct,
with any financial reporting requirement under the securities laws, as such
terms are used in Section 304 of the Sarbanes-Oxley Act of 2002 or as
interpreted by the Committee, then the Committee in its sole discretion may
require Employee to reimburse or forfeit to the Company any payment received or
to be received hereunder by Employee during the 12-month period following the
first public issuance or filing with the Securities and Exchange Commission
(whichever first occurs) of the financial document that required restatement.
10. Tax Withholding. Employee must pay, or make arrangements acceptable to the
Company for the payment of, any and all federal, state, and local tax
withholding that in the opinion of the Company is required by law. Unless
Employee satisfies any such tax withholding obligation by

3



--------------------------------------------------------------------------------



 



paying the amount in cash or by check , the Company will withhold a portion of
the Performance Unit Award equal to the tax withholding obligation.
11. Non-Transferability. Employee shall not sell, transfer, assign, pledge, or
otherwise encumber or dispose of the Performance Unit Award (or any rights
hereunder) nor sell, transfer, assign, pledge or otherwise encumber or dispose
of any of the shares of common stock issueable under this Agreement prior to the
delivery to Employee of certificates for shares of common stock payable pursuant
to Section 4(c) or Section 8.
12. Definitions; Copy of Plan. To the extent not specifically defined in this
Award Agreement, all capitalized terms used in this Award Agreement will have
the same meanings ascribed to them in the Plan. By signing this Award Agreement,
Employee acknowledges receipt of a copy of the Plan.
13. Committee Administration. The Committee shall have the sole responsibility
for construing and interpreting this Agreement, and for resolving all questions
arising hereunder. Any decision or action taken by the Committee arising out of,
or in connection with, the construction, administration, interpretation and
effect of this Agreement shall be conclusive and binding upon all persons.
14. Acknowledgement. Employee acknowledges that the Board of Directors of the
Company has adopted a guideline concerning investment in the stock of the
Company.
15. Choice of Law. This Agreement will be governed by the laws of the State of
Delaware, without regard to the principles of conflicts of law which might
otherwise apply.
     IN WITNESS WHEREOF, the Company and Employee have executed this Award
Agreement as of the Date of Grant.

              SAIA, INC.
 
       
 
  By:    
 
       
 
  Its:   [                                        ]
 
                  [                                        ]

4